DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, and Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786.
Lea et al. shows the invention substantially as claimed including a plasma processing apparatus, the plasma processing apparatus comprising: a processing chamber (bottom chamber in fig. 8); a pedestal 6 disposed in the processing chamber, the pedestal operable to support a workpiece 7; a plasma chamber (top chamber in fig. 8) disposed above the processing chamber in a vertical direction, the plasma chamber comprising a dielectric sidewall (top of wall 22), the dielectric sidewall having a cylindrical shape; a separation grid 18 separating the processing chamber from the plasma chamber; a dielectric window (lower part of dielectric 22) defining at least a part of the processing chamber; a first plasma source 23 proximate the dielectric sidewall, the first plasma source operable to generate a remote plasma in the plasma chamber; a second plasma source 24 proximate the dielectric window, the second plasma source operable to generate a direct plasma in the processing chamber that provides direct exposure to the workpiece; wherein the separation grid 18 is positioned between the dielectric sidewall and the dielectric window; wherein the separation grid is operable to filter one or more ions generated in the remote plasma, the separation grid operable to pass one or more neutral radicals to the processing chamber (paragraph 0129); for see, for example, fig. 8 and its description.
Lea et al. does not expressly disclose the dielectric window flaring outward in a horizontal direction from the separation grid and downward in a vertical direction from the separation grid.  However, it is noted that the specification of the instant claimed invention does not expressly disclose specific criticality as to the shape of the dielectric window having a constant slope. In fact, the specification merely state that “Due to the flaring of dielectric window 118, a width of the processing chamber 110 along a horizontal direction may be greater than a width of the plasma chamber 120 along the horizontal direction.” (see paragraph 0036 of the specification). Additionally, Singh et al. discloses a plasma processing apparatus comprising a dielectric sidewall 206 having a cylindrical shape and a dielectric window 204 flaring outward in a horizontal direction and downward in a vertical direction so that a width of the dielectric window 204 along the horizontal direction is greater than the width of the dielectric sidewall 206 (see, for example, fig. 2 and its description).  Therefore, it is respectfully contended that the shape of the dielectric window disclosed by the Singh et al. reference would produce the same effect/benefit as the shape of the claimed dielectric window. Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. (In re Dailey 357 F.2d 669,149 USPQ 47 (CCPA1966)) (See MPEP 2144.04 IV.B.).  Also, and this notwithstanding, Hasebe et al. discloses a plasma processing apparatus comprising a plasma chamber comprising a dielectric sidewall 121 having a cylindrical shape and a dielectric window 131, and further discloses that the dielectric window 131 can have different shapes/configurations including a shape in which the dielectric window 131 flares outward in a horizontal direction and downward in a vertical direction (see, for example, figs. 1-3D and their descriptions, especially fig. 3B).  Additionally, Ji  discloses a plasma processing apparatus comprising a plasma chamber comprising a cylindrical dielectric sidewall 210 and a wall 130 defining at least a part of the processing chamber, wherein the wall 130 flares outward in a horizontal direction and downward in a vertical direction (see, for example, fig. 2 and its description).  Furthermore, Balasubramaniam discloses a plasma processing apparatus comprising a plasma chamber 115 comprising a cylindrical sidewall and a wall 442/443 defining at least a part of the processing chamber, wherein the wall 442/443 flares outward in a horizontal direction and downward in a vertical direction (see, for example, fig. 5 and its description).  Also, Tsuda et al. discloses a plasma processing apparatus comprising a plasma chamber 13 comprising a cylindrical dielectric sidewall and a wall 17 defining at least a part of the processing chamber, wherein the wall 17 flares outward in a horizontal direction and downward in a vertical direction (see, for example, fig. 1 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the dielectric window of the apparatus of Lea et al. as to be flare outward in a horizontal direction and downward in a vertical direction because such configuration is known and used in the art as a suitable alternative configuration in order to effectively and efficiently suppress the generation of turbulent flow in the processing chamber, improve the uniformity of the plasma, uniformly distribute the plasma into the processing chamber, and uniformly perform a plasma treatment in a large area/substrate, and thereby optimize the apparatus and the method(s) performed within the apparatus.
Furthermore, it should be noted that the apparatus of Lea et al. discloses that the separation grid is located in a position between the first and the second coil (see fig. 8).  Also, Singh et al. teaches that the flaring of the dielectric window starts at a location between the first coil and the second coil (see fig. 2). Additionally, Hasebe et al. (fig. 3B), Ji (fig. 2) and Balasubramaniam (fig. 5) disclose that the flaring of the dielectric window/wall starts at the bottom of the plasma chamber. Furthermore, Tsuda et al. further discloses that the dielectric window flares outward from a separation grid 8 (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the apparatus of Lea et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., would comprise the dielectric window flaring outward in a horizontal direction from the separation grid and downward in a vertical direction from the separation grid. 
Lea et al., Singh et al., Hasebe et al., Ji, Balasubramaniam or Tsuda et al., are applied as above but do not expressly disclose that the separation grid is grounded. Koshimizu discloses a plasma processing apparatus comprising a separation grid 154 positioned to separate a plasma chamber from a processing chamber, wherein the grid is grounded (see, for example, fig. 1 and its description, and col. 4, lines 57-61). Also, Paterson et al. discloses a plasma processing apparatus comprising a separation grid 150 positioned to separate a plasma chamber from a processing chamber, wherein the grid can be grounded (see, for example, fig. 1 and its description, and col. 7, lines 4-24). Additionally, Marakhtanov et al. discloses a plasma processing apparatus comprising a separation grid 424 positioned to separate a plasma chamber from a processing chamber, wherein the grid can be grounded (see, for example, fig. 4 and its description, and col. 7, lines 4-24).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to ground the separation grid because such configuration is known and used in the art as a suitable configuration for effectively and efficiently enhancing the bias power/current return for the rf bias electrode.
With respect to claims 13-14, it should be noted that Lea et al. discloses that the first plasma source comprises a first induction coil 23 disposed about the dielectric sidewall, and the second plasma source comprises a second induction coil 24 disposed proximate the dielectric window (see, for example, fig. 8).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776 and Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786, as applied to claims 12-14 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claim 15, Lea et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, Tsuda et al., Koshimizu, Paterson et al.’678 and Marakhtanov et al. are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references do not expressly disclose an RF bias electrode that can generate plasma in the processing chamber.  Paterson et al. ‘805 discloses that a plasma processing apparatus comprising an RF bias electrode 130 associated with the pedestal 103 (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al. and Koshimizu or Paterson et al. ’678 or Marakhtanov et al., as to comprise an RF bias electrode as claimed because such means is known and used in the art as a suitable means for controlling the ion energy level and the width of the ion energy distribution.  With respect to generating direct plasma in the processing chamber when the RF bias electrode is energized with RF energy from an RF bias source, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Koshimizu or Paterson et al.’678 or Marakhtanov et al. and Paterson et al. ‘805, is capable of being used to generate direct plasma in the processing chamber when the RF bias electrode is energized with RF energy from the RF bias source, if the method to be performed within the apparatus requires it.
Regarding claim 16, Lea et al., Singh et al. Hasebe et al., Ji, Balasubramaniam, Tsuda et al.,Koshimizu, Paterson et al.’678 and Marakhtanov et al. are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. ‘805 discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al. and Koshimizu or Paterson et al.’678 or Marakhtanov et al., as to comprise a movable pedestal because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Koshimizu or Paterson et al.’678 or Marakhtanov et al. and Paterson et al.‘805, is capable of moving the pedestal as claimed if the method to be performed within the apparatus requires it.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776 and Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786, as applied to claims 12-14 above, and further in view of Hiyama et al., US 2009/0176381.
Lea et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, Tsuda et al., Koshimizu, Paterson et al. and Marakhtanov et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Koshimizu, Paterson et al. and Marakhtanov et al. and Hiyama et al., is capable of being used to move the lift pins in a vertical direction between at least a first vertical position for performing a first process and a second vertical position for performing a second process, the first vertical position being closer to the separation grid relative to the second vertical position, if the method to be performed within the apparatus requires it.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776 and Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786.
Chen et al. shows the invention substantially as claimed including a plasma processing apparatus, the plasma processing apparatus comprising; a processing chamber 110; a pedestal 120 disposed in the processing chamber, the pedestal operable to support a workpiece 125; a plasma chamber 105 disposed above the processing chamber in a vertical direction, the plasma chamber comprising a dielectric sidewall, the dielectric sidewall having a cylindrical shape; a separation grid 170 separating the processing chamber from the plasma chamber; a dielectric window (ceiling of chamber 110) defining at least a part of the processing chamber; a first plasma source 148/148’ proximate the dielectric sidewall, the first plasma source operable to generate a remote plasma in the plasma chamber; a second plasma source 188 proximate the dielectric window, the second plasma source operable to generate a direct plasma in the processing chamber that provides direct exposure to the workpiece; wherein the separation grid is operable to filter one or more ions generated in the remote plasma, the separation grid operable to pass one or more neutral radicals to the processing chamber (paragraphs 0033-0034); see, for example, fig. 1 and its description.
Chen et al. does not expressly disclose the dielectric window flaring outward in a horizontal direction from the separation grid and downward in a vertical direction from the separation grid.  However, it is noted that the specification of the instant claimed invention does not expressly disclose specific criticality as to the shape of the dielectric window having a constant slope. In fact, the specification merely state that “Due to the flaring of dielectric window 118, a width of the processing chamber 110 along a horizontal direction may be greater than a width of the plasma chamber 120 along the horizontal direction.” (see paragraph 0036 of the specification). Additionally, Singh et al. discloses a plasma processing apparatus comprising a dielectric sidewall 206 having a cylindrical shape and a dielectric window 204 flaring outward in a horizontal direction and downward in a vertical direction so that a width of the dielectric window 204 along the horizontal direction is greater than the width of the dielectric sidewall 206 (see, for example, fig. 2 and its description).  Therefore, it is respectfully contended that the shape of the dielectric window disclosed by the Singh et al. reference would produce the same effect/benefit as the shape of the claimed dielectric window. Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. (In re Dailey 357 F.2d 669,149 USPQ 47 (CCPA1966)) (See MPEP 2144.04 IV.B.).  Also, and this notwithstanding, Hasebe et al. discloses a plasma processing apparatus comprising a plasma chamber comprising a dielectric sidewall 121 having a cylindrical shape and a dielectric window 131, and further discloses that the dielectric window 131 can have different shapes/configurations including a shape in which the dielectric window 131 flares outward in a horizontal direction and downward in a vertical direction (see, for example, figs. 1-3D and their descriptions, especially fig. 3B).  Additionally, Ji discloses a plasma processing apparatus comprising a plasma chamber comprising a cylindrical dielectric sidewall 210 and a wall 130 defining at least a part of the processing chamber, wherein the wall 130 flares outward in a horizontal direction and downward in a vertical direction (see, for example, fig. 2 and its description).  Furthermore, Balasubramaniam discloses a plasma processing apparatus comprising a plasma chamber 115 comprising a cylindrical sidewall and a wall 442/443 defining at least a part of the processing chamber, wherein the wall 442/443 flares outward in a horizontal direction and downward in a vertical direction (see, for example, fig. 5 and its description).  Also, Tsuda et al. discloses a plasma processing apparatus comprising a plasma chamber 13 comprising a cylindrical dielectric sidewall and a wall 17 defining at least a part of the processing chamber, wherein the wall 17 flares outward in a horizontal direction and downward in a vertical direction (see, for example, fig. 1 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the dielectric window of the apparatus of Chen et al. as to be flare outward in a horizontal direction and downward in a vertical direction because such configuration is known and used in the art as a suitable alternative configuration in order to effectively and efficiently suppress the generation of turbulent flow in the processing chamber, improve the uniformity of the plasma, uniformly distribute the plasma into the processing chamber, and uniformly perform a plasma treatment in a large area/substrate, and thereby optimize the apparatus and the method(s) performed within the apparatus.
Furthermore, it should be noted that the apparatus of Chen et al. discloses that the separation grid is located in a position between the first and the second coil (see fig. 1).  Also, Singh et al. teaches that the flaring of the dielectric window starts at a location between the first coil and the second coil (see fig. 2). Additionally, Hasebe et al. (fig. 3B), Ji (fig. 2) and Balasubramaniam (fig. 5) disclose that the flaring of the dielectric window/wall starts at the bottom of the plasma chamber. Furthermore, Tsuda et al. further discloses that the dielectric window flares outward from a separation grid 8 (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the apparatus of Chen et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., would comprise the dielectric window flaring outward in a horizontal direction from the separation grid and downward in a vertical direction from the separation grid. 
Chen et al., Singh et al., Hasebe et al., Ji, Balasubramaniam or Tsuda et al., are applied as above but do not expressly disclose that the separation grid is grounded. Koshimizu discloses a plasma processing apparatus comprising a separation grid 154 positioned to separate a plasma chamber from a processing chamber, wherein the grid is grounded (see, for example, fig. 1 and its description, and col. 4, lines 57-61). Also, Paterson et al. discloses a plasma processing apparatus comprising a separation grid 150 positioned to separate a plasma chamber from a processing chamber, wherein the grid can be grounded (see, for example, fig. 1 and its description, and col. 7, lines 4-24). Additionally, Marakhtanov et al. discloses a plasma processing apparatus comprising a separation grid 424 positioned to separate a plasma chamber from a processing chamber, wherein the grid can be grounded (see, for example, fig. 4 and its description, and col. 7, lines 4-24).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to ground the separation grid because such configuration is known and used in the art as a suitable configuration for effectively and efficiently enhancing the bias power/current return for the rf bias electrode.
With respect to claims 13-14, it should be noted that Chen et al. discloses that the first plasma source comprises a first induction coil 148/148’ disposed about the dielectric sidewall, and the second plasma source comprises a second induction coil 188 disposed proximate the dielectric window (see, for example, fig. 1).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776 and Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786, as applied to claims 2 and 12-14 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claim 15, Chen et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, Tsuda et al., Koshimizu, Paterson et al. ‘678 and Marakhtanov et al., are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references do not expressly disclose an RF bias electrode that can generate plasma in the processing chamber.  Paterson et al. ‘805 discloses that a plasma processing apparatus comprising an RF bias electrode 130 associated with the pedestal 103 (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al. and Koshimizu or Paterson et al. ‘678 or Marakhtanov et al., as to comprise an RF bias electrode as claimed because such means is known and used in the art as a suitable means for controlling the ion energy level and the width of the ion energy distribution.  With respect to generating direct plasma in the processing chamber when the RF bias electrode is energized with RF energy from an RF bias source, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Koshimizu or Paterson et al. ‘678 or Marakhtanov et al., and Paterson et al. ‘805, is capable of being used to generate direct plasma in the processing chamber when the RF bias electrode is energized with RF energy from the RF bias source, if the method to be performed within the apparatus requires it.
Regarding claim 16, Chen et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, Tsuda et al., Koshimizu, Paterson et al. ‘678 and Marakhtanov et al., are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. ‘805 discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al. and Koshimizu or Paterson et al. ‘678 and Marakhtanov et al.,  as to comprise a movable pedestal because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Koshimizu or Paterson et al. ‘678 or Marakhtanov et al., and Paterson et al. ‘805, is capable of moving the pedestal as claimed if the method to be performed within the apparatus requires it.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776 and Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786, as applied to claims 12-14 above, and further in view of Hiyama et al., US 2009/0176381.
Chen et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, Tsuda et al., Koshimizu, Paterson et al. and Marakhtanov et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al. and Koshimizu or Paterson et al. or Marakhtanov et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Koshimizu or Paterson et al. or Marakhtanov et al. and Hiyama et al., is capable of being used to move the lift pins in a vertical direction between at least a first vertical position for performing a first process and a second vertical position for performing a second process, the first vertical position being closer to the separation grid relative to the second vertical position, if the method to be performed within the apparatus requires.

Response to Arguments
The Double Patenting rejection of the claims over US Patent application 15/888,283, has been withdrawn since US Patent application 15/888,283 has been abandoned (date of abandonment: 04/07/2022).
Applicant’s arguments with respect to newly amended claim(s) 12-17 have been considered but are moot in view of the new grounds of rejection. 
Applicant’s arguments, see pages 9-10 of the response/remarks, filed 01/20/2022, with respect to the rejection of claims 12-17 over the Tsuda et al. (JP 02-277776) reference as the primary reference, have been fully considered and are persuasive.  Therefore, the rejection of claims 12-17 over the Tsuda et al. reference as the primary reference has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amemiya et al. (US 5,385,624), and Cho et al. (US 2013/0319615) are cited because of their teachings of an apparatus comprising a plasma chamber and a processing chamber, and having a dielectric window flaring outward in a horizontal direction and downward in a vertical direction. Also, Xu et al. (US 6,635,578) and Jung et al. (US 2018/0122638) are cited for their teachings of a plasma processing apparatus comprising a separation grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
July 30, 2022